Title: From Thomas Jefferson to William Channing, 14 August 1791
From: Jefferson, Thomas
To: Channing, William



Sir
Philadelphia Aug. 14. 1791.

Your favor of July 27. came to my hands on the 7th. inst. only. I have now the honour to inclose you a post-bank note for forty five dollars the amount of your disbursements therein stated, and with my thanks for your past attention to the object of procuring the laws of your state, to accept your kind promise of continuing it in future till the collection can be completed.—I am with respect & esteem Sir Your most obedt. humble servt,

Th: Jefferson

